Citation Nr: 0507363	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for a 
lung condition.  

2.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for a 
back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had verified active service from March 1968 to 
August 1969.  The record also reflects that the veteran 
served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In February 2004, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Jackson RO.  

The issues of entitlement to service connection for a back 
condition and entitlement to service connection for a lung 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1994, the RO 
denied the veteran's claims of entitlement to service 
connection for a back condition and entitlement to service 
connection for a lung condition. 

2.  The evidence received since the RO's July 1994 decision, 
which was not previously of record, and which is neither 
cumulative nor redundant of other evidence of record, relates 
to unestablished facts necessary to substantiate the claims 
and, thus, raises a reasonable possibility of substantiating 
the claims.   

CONCLUSIONS OF LAW

1.  The RO's July 1994 decision, which denied the veteran's 
claims of entitlement to service connection for a back 
condition and entitlement to service connection for a lung 
condition, is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the 
RO's July 1994 decision; thus the claim of entitlement to 
service connection for a back condition is reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

3.  New and material evidence has been received since the 
RO's July 1994 decision; thus the claim of entitlement to 
service connection for a lung condition is reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  New and Material Evidence 

In July 1994, the RO denied the veteran's claim for 
entitlement to service connection for back and lung 
disabilities.  The veteran was notified of this decision in 
July 1994.  The decision was not appealed and, thus, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2004).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002).  The 
Board notes that the lung claim presently on appeal is framed 
as entitlement to service connection for a collapsed lung, 
however, the Board finds that the prior adjudications were of 
the same claim (a lung condition), however styled.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). 

The veteran filed to reopen these claims and in February 2003 
the RO denied the issues.  The RO noted in the rating 
decision that the claim for service connection for back 
problems was considered reopened, but denied.  However, in an 
April 2003 rating decision, the RO stated that the claim for 
service connection for back problems remained denied because 
the evidence submitted was not new and material.  This was 
reiterated in the September 2003 statement of the case (SOC) 
and the July 2004 supplemental statement of the case (SSOC).  
The veteran appealed the decision.  The Board must now 
consider the threshold question of whether new and material 
evidence has, indeed, been submitted to reopen the claims.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
  
Under § 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance of the claim in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  Therefore, in this case, the Board 
must determine if new and material evidence has been 
submitted since the July 1994 RO decision.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The RO stated in the July 1994 rating decision that the 
considered evidence did not show that the back and lung 
disabilities were incurred in service and that, as such, the 
claim was not considered well grounded, the RO noted that the 
considered VA treatment report listed only a diagnosis of low 
back pain, by history.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (appeal dismissed in part, and vacated 
and remanded in part sub nom in Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001)).  The RO further stated that 
a lung condition was not shown.  

By way of background, the RO also denied entitlement to 
service connection for a back condition and entitlement to 
service connection for a lung condition in a January 1989 
rating decision.  It was stated at that time that service 
connection was denied for bronchitis and for a chronic lung 
condition as "not shown by the evidence of record."  The RO 
found new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
back condition.  This claim was first denied by the RO in a 
January 1975 rating decision, which stated that a back 
pathology was not shown on the last examination.    

The evidence submitted since the July 1994 rating decision 
includes a September 1994 VA general medical examination 
report in which the examiner diagnosed chronic obstructive 
pulmonary disease, severe.  Also, an October 2000 VA report 
of lumbosacral spine x-rays listed an impression of moderate 
degenerative changes at the facet joints at the lower part of 
the lumbar spine.  This evidence is new in that it was not 
before the RO at the time of the July 1994 decision.  It is 
material in that it diagnoses conditions of the lungs and 
back, the critical issue before the RO when it adjudicated 
this claim several years ago.  Thus, the evidence submitted 
since the RO's July 1994 decision relates to unestablished 
facts necessary to substantiate the claims and, so raises a 
reasonable possibility of substantiating the claims.  
Therefore, the evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the previously denied claims 
are reopened.  
		
Because the Board has granted the veteran's claims to reopen, 
a detailed discussion of whether VA has complied with the 
duty to assist is unnecessary at this time.  The Board is 
conducting further evidentiary development into the now-
reopened claims for service connection for a back condition 
and service connection for a lung condition and a thorough 
discussion of the application of the VCAA in this case will 
be included in a subsequent decision.  

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back condition is 
reopened.   

New and material evidence having been received, the claim of 
entitlement to service connection for a lung condition is 
reopened.   


REMAND

In a statement received in May 1984, the veteran reported 
having received treatment from a private doctor in Quitman, 
Mississippi.  These records have not been obtained and 
considered in conjunction with the veteran's claims.  

In the February 2004 DRO hearing, the veteran indicated that 
his disabilities originated while serving on active duty in 
Germany.  Unfortunately though, the evidence of record does 
not corroborate that the veteran ever served in Germany.  
Neither service medical records nor personnel records show 
that the veteran served in Germany, or that he had any 
foreign service.  In this regard, the DRO attempted to draw 
from the veteran when exactly he was in Germany, but the 
veteran did not provide any specific dates.  He did, however, 
insist that he was there while on active duty for the Army.  
He also testified at the hearing that the first time that he 
was told his lung collapsed was in approximately 1971 or 
1972.  The record, however, does not contain a report of that 
approximate time frame stating such.    

Additionally, the record does not contain any medical records 
from the veteran's periods of active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA).  The RO 
should obtain these records and associate them with the 
claims folder, if available.    

Finally, the RO should also ensure that all identified 
private health care providers have either been obtained, or 
are unobtainable.  In addition, the appellant should be 
informed of all private health care providers whose records 
are deemed to be unobtainable in compliance with 38 C.F.R. 
§ 3.159(e).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should request that the 
veteran identify all private and VA 
healthcare providers who have treated him 
for his back and lung conditions since 
service, to include his private doctor in 
Quitman, Mississippi and the healthcare 
provider who he testified first told him 
his lung collapsed, and provide the 
approximate dates of such treatment.  
Thereafter, the RO should obtain any such 
outstanding treatment records.   

2.  The RO should ensure that the records 
of all identified private health care 
providers have either been obtained, or 
are unobtainable.  If any records from 
identified private health care providers 
are deemed to be unobtainable, the 
appellant should be so informed.  The 
letter must inform the appellant of what 
efforts VA made to obtain the records, 
and a description of any further action 
VA will take regarding the claim, 
including notifying the appellant that VA 
will decide the claim based on the 
evidence of record unless he submits the 
records from identified private health 
care provider whose records are deemed to 
be unobtainable.  In this regard, the 
appellant should be informed that he is 
ultimately responsible for providing the 
evidence.  

3.  The RO should obtain the veteran's 
medical records for all periods of active 
duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).  
Thereafter, all such records should be 
associated with the claims folder.      

4.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


